Citation Nr: 0716941	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-01 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

This appeal arises from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's Certificate of Death reveals he died on 
December [redacted], 2001.  The immediate cause of death was listed 
as acute respiratory failure, due to acute heart failure, due 
uncontrolled high blood pressure.  The appellant contends the 
veteran's hypertension began in service.  

The veteran's service included a period of active duty from 
January 1991 to October 1991.  Records dated in December 
1992, (only 14 months later), reflect a diagnosis of slight 
arterial hypertension, and include a comment that the veteran 
was being followed for hypertension by the VA.  VA medical 
records for the period prior to December 1992 have not been 
associated with the file.  These should be obtained since 
they could establish the onset of hypertension to a degree of 
10 percent within one year of a period of active duty for 
purposes of presuming service connection under applicable 
criteria.  Any additional development as may be logically 
indicated from a review of these records, including obtaining 
a medical opinion, likewise should be accomplished.   

Accordingly, the case is REMANDED for the following actions:


1.  The appellant should be requested to 
identify the VA facility where the 
veteran was being followed for 
hypertension in the early 1990's.  The 
records identified should be obtained, 
and in any event, any records of 
treatment of the veteran for hypertension 
at the VA Medical Center in San Juan 
during the period between January 1990 
and December 1992 should be associated 
with the claims file.  

2.  Next, the evidence should be 
reviewed, any additional development as 
may be logically indicated from a review 
of the records obtained on remand 
accomplished, (including obtaining a 
medical opinion addressing the time of 
onset of hypertension), and the claim re-
adjudicated.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
supplemental statement of case, and given 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


